Citation Nr: 1110416	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for dysphagia.

2.  Entitlement to service connection for a right elbow condition.

3.  Entitlement to service connection for a left elbow condition.

4.  Entitlement to service connection for residuals of renal cysts.

5.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative changes with paraspinal tendonitis of the lumbar spine ("lumbar spine").

6.  Entitlement to an initial compensable evaluation from April 1, 2005 to March 13, 2008, and in excess of 10 percent between March 14, 2008, and November 18, 2008, for the service-connected status post rotator cuff repair of the left shoulder ("left shoulder").

7.  Entitlement to an evaluation in excess of 10 percent from January 1, 2009, for the service-connected left shoulder.

8.  Entitlement to an initial compensable evaluation for the service-connected anal fissure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO.  The RO, in pertinent part, awarded service connection effective on April 1, 2005, for anal fissure (noncompensable), a lumbar spine disability (10% disabling), and a left shoulder disability (noncompensable).  

During the pendency of the appeal, the RO awarded service connection for right lower extremity radiculopathy (claimed as right buttocks pain).  As such, this matter is no longer in appellate status.

In April 2006, the RO awarded an increased 10 percent disabling rating, effective on March 14, 2008, for the service connected left shoulder disability.  A temporary total evaluation was assigned effective on November 19, 2008, based on surgical treatment necessitating convalescence.  The 10 percent rating was reassigned as of January 1, 2009.   The Veteran's claim remains in appellate status as he is presumed to be seeking the maximum benefit available for his left shoulder disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue on appeal has been bifurcated in order to afford the Veteran the broadest scope of review.   

The Veteran withdrew his request for a hearing with the Board in January 2011.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.702(e).

The claims for an evaluation in excess of 10 percent from January 1, 2009 for the service-connected left shoulder disability and an initial compensable evaluation for the service-connected anal fissure are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran currently is not shown to suffer from a disability manifested by dysphagia that can be causally linked to an event or incident of his active service; nor are his lay assertions found to be credible for the purpose of establishing a continuity of symptomatology referable to dysphagia since service.  

3.  The Veteran currently is not shown to have a right elbow condition that can be causally linked to an injury or other event of his active service; nor are his lay assertions found to be credible for the purpose of establishing a continuity of symptomatology referable to a right elbow disorder since service.  

4.  The Veteran currently is not shown to have a left elbow condition that can be causally linked to an injury or other event of his active service; nor are his lay assertions found to be credible for the purpose of establishing a continuity of symptomatology referable to a left elbow disorder since service.  
 
5.  The Veteran currently is not shown to have the residuals of renal cysts due to an event or other incident of his active service; nor are his lay assertions found to be credible for the purpose of establishing a continuity of symptomatology referable to the residuals of renal cysts since service.  

6.  The service-connected lumbar spine disability is not shown to have been productive of incapacitating episodes of intervertebral disc syndrome as defined by the statue; however, a disability picture that more nearly approximates restriction of forward flexion of the thoracolumbar spine to less than 60 degrees, but greater than 30 degrees is demonstrated.   

7.  The service-connected left shoulder disability is shown to have been manifested by a functional loss due to pain and during flare ups and to have been productive of a disability picture that more nearly approximated that of  limitation of motion of his right, major arm to shoulder level.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by dysphagia due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The Veteran does not have a disability of the right elbow due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The Veteran does not have a disability of the left elbow due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  The Veteran does not have disability manifested renal cyst residuals due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

5.  The criteria for the assignment of an initial evaluation of 20 percent for the service-connected lumbar spine disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5003, 5235-5243 (2010).  

6.  The criteria for the assignment of a 20 percent rating, but no higher, for the service-connected left shoulder disability for the period of the appeal prior to November 18, 2008 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5003, 5014, 5200-5203 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Veteran's claims pertaining to his lumbar spine and left shoulder arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  

The Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, VA complied with notification responsibilities in regards to the Veteran's claims for a higher initial ratings in correspondence sent to the Veteran in May 2008 and July 2009.  

The Veteran was notified that, in order to support his claims, he must submit evidence that his service-connected disabilities had worsened in severity.  These matters were last readjudicated in the March 2010 Supplemental Statement of the Case (SSOC) and rating decision.  

VA complied with notification responsibilities in regards to the Veteran's claims for service connection in correspondence sent to the Veteran in January 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his service connection claims.  Notice pursuant to the Dingess decision is rendered moot.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, and reports of VA examination.    

The Veteran has not identified any other evidence which has not been obtained with respect to the claims decided in the instant decision.

The Wellspring Medical Center indicated in May 2007 that the Veteran was not a patient of their practice.  In August 2006, the Records Management Center indicated there were no additional treatment records at their location.  

In May 2007, the Portsmouth Naval Center said that a thorough search of their facility resulted in no outpatient records on the Veteran.  Any further efforts to obtain these records would be futile.   38 C.F.R. § 3.159(c)(1), (2).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

The Board has carefully reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A.  Service Connection Claims

Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).



Dysphagia, Bilateral Elbow Conditions, & Residuals of Renal Cysts

After careful consideration of all procurable and assembled data, the Board finds that service connection for the claimed disabilities is not warranted.  

In this regard, the service treatment records show the Veteran was diagnosed with dysphagia in 1997.  In March 1997, it was thought to be most likely mechanical.  A July 2002 upper gastrointestinal (UGI) study showed a gastric ulcer, erosive duodenopathy, and esophageal stricture.  

However, in September 2002, UGI study showed a complete healing of the condition.  An October 2003, UGI revealed Savary-Miller Grade I esophagitis with no bleeding and erosive gastropathy a result of non-steroidal anti-inflammatory use.  There were no further complaints.  The October 2004 medical assessment showed the condition was treated and improved.  

In May 2001, the Veteran fell down a ladder.  A June 2001 entry indicated he struck his left elbow.  The Veteran was originally told it was a fracture in the emergency room, but x-ray studies taken in June 2001 were negative for a fracture.  He was diagnosed with a contusion of the left elbow.  

The Veteran complained of left elbow pain again in August 2003.  He had full range of motion of the joint and was simply diagnosed with joint pain.  There were no further complaints.

In November 2001, the Veteran reported having right elbow pain since the 2001 fall.  He was diagnosed with mild bursitis.  There were no further complaints until February 2005, when the Veteran was said to have triceps tendonitis of the right elbow.  

The Veteran reported having bilateral elbow pain on his October 2004 medical examination.  The examiner noted a history of joint pain.  No current diagnosis was rendered.

In 2004, the Veteran complained of urgency and frequency.  A computerized tomography (CT) of the abdomen dated in March 2004 showed a probable hyperdense cyst within the left kidney.   

In August 2004, a CT scan was negative, and the hyperdensity was found not to be consistent with a cyst.  The October 2004 report of medical assessment was that of negative for renal cysts.

The mere fact that the Veteran was treated for dysphagia, bilateral elbow pain, and a hyperdensity in the left kidney  in service is not enough to establish that chronic conditions manifested during service.  See 38 C.F.R. § 3.303(b).  After service, neither a bilateral elbow, a renal cyst, nor dysphagia condition has been diagnosed.  

Notably, the Veteran informed the January 2006 VA examiner that he had a spontaneous resolution of his dysphagia without recurrence.  The Veteran reported bilateral elbow pain.  He denied any surgical intervention for renal cysts and any current symptomatology. 

The X-ray studies of the elbows were negative.  A bilateral renal sonography was negative for cysts or mass lesions.  

The examiner opined there was no pathology to render a diagnosis of either a right or left elbow condition.  The dysphagia condition was considered resolved.  In an addendum opinion, the examiner concluded there was no current pathology to render a diagnosis of renal cysts.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claims for bilateral elbow conditions, dysphagia, and residuals of renal cysts.  38 C.F.R. § 3.303.  As there are no currently diagnosed conditions, service connection is clearly not warranted.  Id.  

Although by the nature of filing his claims, the Veteran maintains having bilateral elbow conditions, dysphagia and residuals of renal cysts related to his military service, there is no medical evidence on file supporting his lay assertions.  His statements alone cannot constitute competent evidence of a medical diagnosis as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Moreover, his lay assertions are found not to be credible for the purpose of establishing a continuity of symptomatology after service because they are inconsistent with other information recorded in service or thereafter.  

Significantly, the report of VA examination failed to show a chronic bilateral elbow conditions, dysphagia or renal cysts or residuals thereof.  Moreover, the Veteran denied having any related complaints of dysphagia and renal cysts at the time of examination.     

The Board is cognizant that the Veteran maintained that he suffered from elbow pain at the VA examination and that the Veteran is competent to report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the Veteran's account that he has a bilateral elbow condition, which is presumably related to service, as a current bilateral elbow condition is not shown to have been diagnosed.   It is important to point out at this juncture that pain is not in and of itself a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury incurred during service, the basic compensation statutes cannot be satisfied). 

In sum, the preponderance of the evidence is against the claims, and the appeals must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


B. Increased Rating Claims

Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Lumbar Spine Disability

Historically, service connection was awarded for the lumbar spine disability in a June 2006 rating decision.  An initial 10 percent evaluation was assigned effective on April 1, 2005, the day following separation from active military service.  

As the Veteran appealed the decision that assigned the initial 10 percent rating, the Board will now consider whether a higher evaluation is warranted for the lumbar spine disability at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

At the outset, the Board would note that effective September 26, 2003, revisions were made to the VA rating schedule, which established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  The Veteran filed his claim in November 2005.  Thus, only the regulations effective September 26, 2003, apply to this claim.

The Veteran's lumbar spine disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242,  under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2010).  

Under Diagnostic Code 5242, degenerative arthritis of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is assigned for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Degenerative arthritis can also be rated under Diagnostic Code 5003 based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.   These include incapacitating episodes and neurological problems.  

There has been no radiographic showing of narrowing of a disc space, to include x-ray and magnetic resonance imaging studies dated in 2006.  At no time has there been evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.  

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the lumbar spine under the diagnostic codes pertinent to rating neurological disorders.  However, the RO previously awarded service connection in December 2007 for right lower extremity radiculopathy.  A noncompensable evaluation was assigned effective from April 1, 2005.  The Veteran has not disagreed with this rating.  

The Board would note though that there has been no showing of compensable neurological disabilities (paralysis of the sciatic nerve) associated with the lumbar disability.  38 C.F.R. § 4.124a, Diagnostic Code 8520).  There has been no evidence of nerve root involvement and the Veteran has repeatedly denied bowel and bladder impairment.  

Thus, the Board shall consider the service connected disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent rating is appropriate and no higher ratings are warranted at this time, to include "staged" ratings.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, upon VA examination in January 2006, the Veteran complained of pain.  He denied any functional impairment or lost time from work. The Veteran's posture and gait were normal.  He did not have any limitations with standing or walking.  He did not use any assistive devices.  

On examination, there was no muscle spasm or tenderness to palpation.  Straight leg raising was negative and there were no signs of radiculopathy.  The Veteran had full range of motion as follows: flexion was from 0 to 90 degrees; extension was from 0 to 30 degrees; right and left lateral flexion were from 0 to 30 degrees; and rotation to the right and left was from 0 to 30 degrees.  There was pain at the end of range of motion.  There was no further limitation by fatigue, weakness, lack of endurance, or incoordination on repetitive motion.    

The private medical records dated in May 2006 revealed that the Veteran had normal range of motion of the lumbar spine despite complaints of pain.  In February 2007, the Veteran had complaints of painful flexion.  The Veteran was tender to palpation of L4-S1.  The provider noted that a May 2006 MRI showed degenerative disc disease.   In February 2008, the Veteran had full range of motion of the lumbar spine.  

Upon VA examination in August 2009, the Veteran complained of having pain, stiffness and decreased motion.  He denied having fatigue, spasms, paresthesias, or numbness.  He indicated he had weakness of the spine.  

The Veteran reported spontaneous flare-ups of back pain relieved by rest.  He indicated that he could not stand during such times and was slow moving.  He reported having one incapacitating episode in June 2009 for three to five days requiring bed rest.  

The Veteran's range of motion testing showed the following: flexion was from 0 to 80 degrees (pain at 75 degrees); extension was from 0 to 25 degrees (pain at 20 degrees); right and left lateral flexion were from 0 to 20 degrees with pain at the end; and rotation to the right and left was from 0 to 20 degrees with pain at the end.  Repetitive motion was possible.  There was an additional five degrees of limitation of function upon repetition.  Pain was said to be the major functional impact.  There was no fatigue, weakness, lack of endurance, and incoordination.  There was symmetry of spinal motion with normal curves of the spine. Neurological examination was normal without signs of intervertebral disc syndrome or permanent nerve root involvement.

In light of the Veteran's complaints of pain experienced in his lumbar spine, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement and weakness, were considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While there was pain at the end range of motion upon VA examination in 2006, the Veteran did not exhibit a limitation of motion to less than 60 degrees of forward flexion.  38 C.F.R. § 4.71a.  Moreover, there was no evidence of further limitation by fatigue, weakness, lack of endurance, or incoordination on repetitive motion.    

Upon VA examination in 2009, the Board is cognizant that there was an additional five degrees of limitation of function upon repetition with pain representing the   
major functional impact.  

To the extent that the Veteran exhibited superimposed painful motion, his complaints of limited motion due to pain with occasional flare ups tend to show a disability picture that more closely resembles that of a functional loss with a restriction of forward flexion of the thoracolumbar to less than 60 degrees, but more than 30 degrees.   Id. 

Accordingly, on this record, an increased rating of 20 percent for the service-connected low back disability is warranted.  


Left Shoulder

Historically, service connection was awarded for the left shoulder disability in a June 2006 rating decision.  An initial noncompensable evaluation was assigned effective on April 1, 2005, the day following separation from active military service.  

As the Veteran appealed the decision that assigned the initial noncompensable rating, the Board will now consider whether a higher evaluation is warranted for the left shoulder disability at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

In April 2006, the RO awarded an increased 10 percent disabling rating effective from March 14, 2008, for the service connected left shoulder.  A temporary total evaluation was assigned effective November 19, 2008, based on surgical treatment necessitating convalescence.  The 10 percent rating was continued as of January 
1, 2009.  As less than the maximum benefit was awarded, his claim remains in appellate status.  AB, 6 Vet. App. at 38.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an initial 10 percent rating, and no higher (other than the temporary total evaluation), is warranted from April 1, 2005,  to include "staged" ratings.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5014 for osteomalacia.  Under this code section, the left shoulder is to be rated on limitation of motion of the affected part as degenerative arthritis.  38 C.F.R. § 4.71a (2010).  

The left shoulder has been additionally rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this code section, a 20 percent rating is assigned for limitation of motion of the major arm at shoulder level; 30 percent for limitation of motion of the major arm midway between the side and shoulder level; and 40 percent for limitation of motion of the major arm to 25 degrees from the side.   38 C.F.R. § 4.71a.

The Board finds that there is satisfactory evidence of painful motion of the left shoulder from the date of the award of service connection.  Notably, the Veteran complained of left shoulder pain with motion upon VA examination in 2006, as well as to his private provider.  

Moreover, there is evidence that tends to suggest that the service-connected disability picture more close resembles that  of a restriction motion of the arm at shoulder level so as to warrant a 20 percent rating prior to November 18, 2008.   As the limitation of motion is compensable under Diagnostic Code 5201, an initial rating of 20 percent is for application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this regard, upon VA examination in 2006, the Veteran complained of left shoulder discomfort exacerbated with range of motion activities.  He had full range of motion of the left shoulder.  There was no evidence of ankylosis. There was no further limitation by fatigue, weakness, lack of endurance, incoordination, or pain on repetitive use.  

The private medical records show the Veteran complained of left shoulder pain in 2008.  He had full range of motion in March 2008.  There was no tenderness and only mild weakness.  An April 2008 MRI revealed labral tears.  The Veteran underwent arthroscopy and partial synovectomy in November 2008.

While the Board has found the Veteran's complaints of painful motion in the left shoulder credible, the Veteran still had full range of motion.  38 C.F.R. § 4.71a.  Moreover, there was no evidence of further limitation by fatigue, weakness, lack of endurance, or incoordination on repetitive motion.    

However, to the extent that the Veteran exhibited painful motion, his complaints of pain and limited motion are considered in the initial 10 percent rating.   Id.  In order to warrant a 20 percent, there must limitation of motion of the major arm at the shoulder level, which has not been objectively demonstrated.    

The Board has also considered the Veteran's left shoulder disability under other analogous rating criteria, but there has been no objective evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

In sum, an initial 10 percent rating for the service-connected left shoulder is warranted, and no higher, to include "staged" ratings, based on painful motion.  The evidence does not show symptomatology consistent with  limitation of motion of the major arm at the shoulder level to warrant a 20 percent rating.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. App. at 126.  


Total Disability 

The Court has held that, when evidence of unemployability is presented, the issue of whether a total disability based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

Significantly, in Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  He was employed as of the 2009 VA examination.  

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected lumbar spine or left shoulder, a TDIU rating is not warranted in the instant case. 


Extraschedular Ratings

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected low back disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to service connection for claimed dysphagia is denied.

Entitlement to service connection for a claimed right elbow condition is denied.

Entitlement to service connection for a claimed left elbow condition is denied.

Entitlement to service connection for the claimed residuals of renal cysts is denied.

Entitlement to an increased, initial evaluation of 20 percent for the service-connected lumbar spine disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased, initial rating of 20 percent for the service-connected left shoulder disability is granted for the period of the appeal prior to November 18, 2008, subject to the controlling regulations governing the payment of VA monetary benefits.  



REMAND

The Board finds that additional development is necessary prior to a final adjudication of the merits of the Veteran's claims for an initial compensable evaluation for the service-connected anal fissure and an evaluation in excess of 20 percent from January 1, 2009, for the service-connected left shoulder disability.  

With regard to the anal fissure claim, a remand is necessary in order to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d).  In the January 2011 Written Brief Presentation, the Veteran's representative maintains that the Veteran's symptomatology has worsened.  

The representative notes that while there were some findings made on the August 2009 VA examination, the examiner failed to comment on the whether the Veteran had leakage.  The representative argues that the last thorough VA examination was in January 2006, more than five years ago.  

The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last "thorough" VA examination in January 2006, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

With regard to the left shoulder, the Board finds that a VA examination is also necessary prior to appellate disposition of the claim.  Notably, the last VA examination is in 2006.  The Veteran underwent surgery on his left shoulder in November 2008.  He has not been afforded a VA examination since.  This must be rectified on Remand.

Finally, ongoing medical records pertinent to the issues should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain any medical records pertinent to the issues remaining on appeal.  All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  After the receipt of any additional medical records requested in accordance with this remand, the RO should schedule a VA orthopedic examination to ascertain the current nature and severity of the Veteran's service-connected left shoulder disability.  

The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed, to include any x-rays or magnetic resonance imaging studies if deemed necessary by the examiner for the evaluation of the Veteran under the rating criteria.

The examiner should provide data as to the range of motion for the left shoulder, specifically identifying any excursion of motion accompanied by pain.  The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the Veteran describes flare-ups).  

3.  After the receipt of any additional medical records requested in accordance with this remand, the RO should schedule a VA examination to ascertain the current severity of the Veteran's service-connected anal fissure.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.    

The examiner should indicate whether the Veteran has impairment of sphincter control, to include constant slight or occasional moderate leakage.  The examiner should specify whether any objective findings, notably bleeding, are related to the service-connected condition or nonservice-connected hemorrhoids.  The complete rational for all opinions rendered must be given.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining claims in light of all evidence of record.  The adjudication of the claim for a higher evaluation should include specific consideration of whether a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate and whether assignment of a higher rating on an extraschedular basis is warranted under 38 C.F.R. § 3.321(b)(1).  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


